Citation Nr: 1500443	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to September 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was previously before the Board in February 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals a transcript of the February 2013 hearing and VA treatment records relevant to the issues on appeal.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim.  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case with respect to the Veteran's tinnitus claim was satisfied by a letter sent to the appellant in April 2011.  The claim was last adjudicated in August 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in February 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

Pursuant to the February 2014 Board remand, VA requested a VA examination, which the Veteran was afforded in April 2014.  All additional evidence was associated with the claims file and considered in the August 2014 supplemental statement of the case.  Therefore, the board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran contends that he has experienced tinnitus ever since exposure to noise from weapons during Advanced Infantry Training.  

The Veteran's service treatment records contain no evidence of a complaint of tinnitus.  In September 1974, in lieu of a separation examination, the Veteran signed a statement indicating that his medical condition had not changed since March 1974, before his service began.  At the February 2013 hearing, the Veteran testified that he did not experience any discharge or bleeding from his ears during his service.  The record contains no evidence of a complaint of tinnitus until 2010, 36 years after the end of the Veteran's service.  

The April 2014 VA examiner noted the lack of any objectively verifiable noise injury during the Veteran's service.  When asked why he did not report tinnitus during his service, the Veteran told the examiner, "When I was in, you didn't complain."  It should be noted that, during the February 2013 hearing, the Veteran testified that he went to sick call three times during his three months of service.  The examiner also noted that there is "no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure."  The examiner opined that the Veteran's history of more than 40 years of driving oil and cement trucks could have caused tinnitus, as could one of the medications the Veteran was taking.  For these reasons, the examiner opined that it was less likely than not that the Veteran's tinnitus was a result of his military service.  

In the portion of the examination addressing hearing loss, the April 2014 VA examiner also noted the brevity of any exposure to noise in service.  

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between the Veteran's tinnitus and an in-service injury or event, and there is therefore currently no basis that would allow for a grant of service connection for tinnitus.  

The only competent and probative opinion of record is the April 2014 VA examiner's report.  The examiner performed an in-person examination of the Veteran and reviewed the Veteran's medical history and lay contentions.  On the basis of this information and her expert medical knowledge, she concluded that it was less likely than not that the Veteran's tinnitus was not caused by any event in service. 

The Veteran has not identified any medical professional who has concurred with his assertion that his tinnitus was caused or aggravated by any event in service.  The only evidence in favor of the Veteran's claim consists of his own lay statements.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report his tinnitus symptoms, he is not competent to provide a medical nexus opinion regarding the cause or aggravating factors of tinnitus.  This claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

The Board also notes that the Veteran did not report tinnitus until 36 years after the end of his service and 16 years after he filed his first claim for VA disability benefits.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Board finds that the April 2014 examination report constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history, assertions, and examination and supported by medical evidence of record.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA examiner, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In short, as there is no competent evidence that the Veteran's tinnitus was incurred in or otherwise related to service, the preponderance of the evidence is against the claim for service connection for tinnitus.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

In its February 2014 remand, the Board noted the Veteran's contention that he had been receiving treatment from Dr. A.G.S. for a low back disorder since early 1975, as well as Dr. A.G.S.'s statements that he had been treating the Veteran's back symptoms since 1985 and that the Veteran had previously received treatment for his back symptoms from Dr. T.V.R. from 1979 to 1985, when Dr. T.V.R. closed his practice.  The Board noted that the record contained no private treatment records for the Veteran prior to 2004 and remanded in part so that the AOJ could attempt to obtain any pre-2004 records.   The Board specifically instructed the AOJ that, if it was unable to obtain those records, it must add a formal written unavailability memorandum to the claims file, notify the Veteran, and give him an opportunity to respond.  The record currently before the Board contains neither private treatment records prior to 2004 nor a formal written unavailability memorandum.  Because the Board errs as a matter of law when it fails to ensure compliance with its remand orders, a second remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, attempt to obtain the Veteran's treatment reports from Dr. A.G.S. dated prior to 2004, including any records from Dr. T.V.R. that Dr. A.G.S. might possess.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified and provided with an opportunity to respond.  

2. Readjudicate the issue on appeal.  If records received indicate the need for further development, that should be accomplished.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


